             Case 6:20-cv-00585-ADA Document 18 Filed 09/11/20 Page 1 of 16




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

WSOU INVESTMENTS, LLC d/b/a               §
BRAZOS LICENSING AND                      §
DEVELOPMENT,                              §
                                          §
Plaintiff,                                §
                                          §   Case No. 6:20-cv-585-ADA
                                          §
        v.                                §   JURY TRIAL DEMANDED
                                          §
GOOGLE LLC,                               §
                                          §
Defendant.                                §


                MOTION TO DISMISS BY DEFENDANT GOOGLE LLC FOR
               FAILURE TO STATE A CLAIM UNDER FED. R. CIV. P. 12(B)(6)
             Case 6:20-cv-00585-ADA Document 18 Filed 09/11/20 Page 2 of 16




                                                    TABLE OF CONTENTS

                                                                                                                                       Pages
Introduction. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

Background. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

A.         The ’961 Patent. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

B.         WSOU Alleges Infringement of Claim 1 by Two Google APIs, But Does Not
           Allege That Anyone or Anything Actually Uses the Two APIs in an Infringing
           Manner—Or, Indeed, That Anyone or Anything Uses the Two APIs at All. . . . . . . . . . . 4

Argument. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

I.         To State a Plausible Claim for Relief, WSOU Must Allege Direct Infringement. . . . . . . 6

II.        WSOU Fails to Allege Direct Infringement of Claim 1 by Google’s APIs. . . . . . . . . . . 7

           A.         WSOU Fails to Allege That Google Infringes Claim 1. . . . . . . . . . . . . . . . . . . . . 7

           B.         WSOU Fails to Allege That Anyone Infringes Claim 1. . . . . . . . . . . . . . . . . . . . 8

III.       Because WSOU Failed to Allege Direct Infringement Against Google or
           Anyone Else, Its Allegations of Indirect Infringement Must Also Fail. . . . . . . . . . . . . . . 9

Conclusion. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .10




                                                                     –i–
            Case 6:20-cv-00585-ADA Document 18 Filed 09/11/20 Page 3 of 16




                                              TABLE OF AUTHORITIES

                                                                Cases                                                          Pages
Akamai Techs., Inc. v. Limelight Networks, Inc​.,
      797 F.3d 1020 (Fed. Cir. 2015). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

Artrip v. Ball Corp​.,
        735 Fed. App’x 708 (Fed. Cir. 2018). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

Ashcroft v. Iqbal​,
       556 U.S. 662 (2009). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6, 8

Bell Atl. Corp. v. Twombly​,
        550 U.S. 544 (2007). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6, 8

BMC Res., Inc. v. Paymentech, L.P.​,
     498 F.3d 1373 (Fed. Cir. 2007). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7, 8

Craigslist Inc. v. 3Taps Inc.​,
       964 F. Supp. 2d 1178 (N.D. Cal. 2013). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4, 8

Conley v. Gibson​,
       355 U.S. 41 (1957). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

De La Vega v. Microsoft Corp.​,
      No. 19-612, 2020 WL 3528411 (W.D. Tex. Feb. 11, 2020). . . . . . . . . . . . . . . 6, 7, 8, 9, 10

Dippin’ Dots, Inc. v. Mosey​,
       476 F.3d 1337 (Fed. Cir. 2007). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

Dynacore Holdings Corp. v. U.S. Philips Corp.​,
      363 F.3d 1263 (Fed. Cir. 2004). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9

Glory Licensing LLC v. United Airlines, Inc.​,
       No. 09-5569, 2011 WL 13295205 (E.D.N.Y. Mar. 15, 2011). . . . . . . . . . . . . . . . . . . . . . 9

In re Bill of Lading​,
        681 F.3d 1323 (Fed. Cir. 2012). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7, 10

In re Kollar​,
       286 F.3d 1326 (Fed. Cir. 2002). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

Lifetime Indus., Inc. v. Trim-Lok, Inc.​,
       869 F.3d 1372 (Fed. Cir. 2017). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6




                                                                 – ii –
             Case 6:20-cv-00585-ADA Document 18 Filed 09/11/20 Page 4 of 16




                                                 TABLE OF AUTHORITIES

                                                                   Cases                                                             Pages
Lyda v. CBS Corp​.,
       838 F.3d 1331 (Fed. Cir. 2017). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6, 8, 9

Microsoft Corp. v. AT&T Corp.​,
      550 U.S. 437 (2007). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

Papasan v. Allain​,
      478 U.S. 265 (1986). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

Ricoh Co. v. Quanta Comput. Inc​.,
       550 F.3d 1325 (Fed. Cir. 2008). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7, 8

Wallen v. Teknavo Grp.​,
       No. 12-6196, 2018 WL 1278317 (E.D.N.Y. Feb. 22, 2018). . . . . . . . . . . . . . . . . . . . . . . 4



                                                          Statutes and Rules                                                         Pages
35 U.S.C. § 271. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

Fed. R. Civ. P. 12. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1




                                                                    – iii –
         Case 6:20-cv-00585-ADA Document 18 Filed 09/11/20 Page 5 of 16




                                        INTRODUCTION

       In this action for alleged patent infringement, the plaintiff fails to allege infringement.

Plaintiff WSOU Investments, LLC claims only that Google provides two application

programming interfaces, or APIs, that someone else could use, in combination, to write an

application that an end user later could use in an infringing way. But WSOU does not specify

any allegedly infringing application, or even allege that any such application exists. Instead,

WSOU’s allegations depend on a double hypothetical: first, that a developer would write an

application which would rely in part on Google’s two APIs, and, second, that an end user would

then use that application in an infringing way. WSOU does not explain how Google would be

liable for any infringement caused by the hypothetical end user’s hypothetical use of the

hypothetical application, or even claim that any actual infringement actually occurs. No plaintiff

can sustain allegations of patent infringement without alleging patent infringement, and WSOU

is no exception. WSOU’s complaint does not properly allege any direct, induced, or contributory

infringement, and thus fails to state a claim for which this Court can grant relief. Under Fed. R.

Civ. P. 12(b)(6), the Court should dismiss these claims.

                                         BACKGROUND

A.     The ’961 Patent

       U.S. Patent No. 8,737,961, entitled “Method and Apparatus for Incrementally

Determining Location Context,” explains that “device manufacturers are continually challenged

to deliver value and convenience to consumers by, for example, providing compelling network

services,” and that a “popular application is delivering services to a user of a wireless device

based on the device’s location.” Docket No. 1-1 at 1:7-12. Toward this end, “[i]t is desirable to




                                                –1–
         Case 6:20-cv-00585-ADA Document 18 Filed 09/11/20 Page 6 of 16




derive context, such as ‘work’ or ‘lunch’ or ‘recreation,’ to be used to tailor network services.”

Id. at 1:24-26. Although “many mobile devices include Global Positioning System (GPS)

receivers that provide geolocation of the device to about 30 meter accuracy,” id. at 1:12-14, the

patent explains that “there are problems delivering services based on GPS data,” id. at 1:15-16,

including that “the power consumption in continuously monitoring on-device GPS is high,” id. at

1:16-17, and so “[i]t is still not possible for most of the mobile phones to continuously trace a

user for more than a relatively short period (e.g., 3 hours) without charging.” Id. at 1:17-20. As

a result, the patent explains, “there is a need for an approach to derive or predict location context

for a user of a mobile device, or both, that scales well to many users, such as incrementally

determining location context.” Id. at 1:33-36.

        To address the “need” it identifies, the patent claims a “[m]ethod and apparatus for

incrementally determining location context.” Id. at 3:63-64. The patent describes deriving

“location context . . . at least in part, from signals received from distinct signal sources,” id. at

5:66-6:1, such as “wireless fidelity (WiFi) access points and global system for mobile

communications (GSM) base stations.” Id. at 6:9-10. The “location context client 103

continuously samples the signal fingerprints from a user’s mobile terminal,” id. at 6:31-33,

including “GSM cell identifiers” and “WiFi access point identifiers.” Id. at 6:38-39. When the

“mobile terminal 150 is not moving substantively, e.g., not moving outside a limited or otherwise

specified area, the identifiers indicated by successive signal data fields 203 are similar,” id. at

7:17-20, but when the terminal “is moving substantively,” the “identifiers . . . change more

dramatically and are therefore less similar.” Id. at 7:22-25. “When a mobile terminal is

frequently not moving with similar sets of transmitter IDs, those similar sets define a stationary




                                                 –2–
         Case 6:20-cv-00585-ADA Document 18 Filed 09/11/20 Page 7 of 16




state, e.g., a limited area where the user of the mobile terminal has a tendency to stay.”

Id. at 7:26-29.

       The patent starts its data set with “no stationary states; that is, the set Z of stationary

states is empty. The set grows as stationary states are learned incrementally over time.” Id. at

13:21-23. Based on this data, “a service is delivered to a user based on the current or most recent

transition state or stationary state,” id. at 12:14-15, such as “deliver[ing] a coupon to the user’s

mobile terminal based on that state.” Id. at 12:19-20. “For example, the location context service

module 220 determines that the user is currently at work but is about to leave for lunch; and

passes this information to an external application . . . such as a marketing service that provides

restaurant coupons to a user going to lunch in the vicinity of a subscribing restaurant.” Id. at

7:61-67. Claim 1 recites:

       A method comprising:

       causing at least in part a receiving of signal data that indicates a set of one or more
       distinct signal sources from which signals are received at a mobile device for each of a
       plurality of different times;

       determining whether the mobile device is moving outside a specified area at a current
       time of the plurality of different times based on the signal data;

       if the mobile device is determined to be not moving outside the specified area, then
       causing at least in part an incrementing of a count for a stationary state associated with
       the set of one or more distinct signal sources at the current time;

       determining a primary set of stationary states, each stationary state in the primary set
       associated with a frequently incremented count for one or more similar sets of one or
       more distinct signal sources when the mobile device is not moving outside the specified
       area and

       causing at least in part initiation of delivery of a service to the mobile device based on the
       stationary state.

Id. at 37:5-24. Claim 1 is the only claim WSOU mentions in its complaint.




                                                –3–
         Case 6:20-cv-00585-ADA Document 18 Filed 09/11/20 Page 8 of 16




B.     WSOU Alleges Infringement of Claim 1 by Two Google APIs, But Does Not
       Allege That Anyone or Anything Actually Uses the Two APIs in an Infringing
       Manner—Or, Indeed, That Anyone or Anything Uses the Two APIs at All

       In its complaint, WSOU asserts infringement by “Google’s Awareness API,” which it

asserts is “an API providing multiple context and location signals to mobile applications,” and

includes two separate APIs, “a Fence API and a Snapshot API.” Compl. ¶ 47. As WSOU

admits, these two APIs have different purposes: “[t]he Fence API allows an app to register the

current situation of a user and conveys notification of the met combined context conditions,”

while “[t]he Snapshot API allows an app to send requests for information about the current

context of a user.” Id. WSOU’s Complaint does not explicitly define the meaning of an API, but

implicitly adopts the view that “[a]n Application Programming Interface (API) is a set of

programming instructions and standards to allow third parties to develop software that draws

information from, or otherwise interacts with, a website, program, or database.” Craigslist Inc.

v. 3Taps Inc., 964 F. Supp. 2d 1178, 1880 n.1 (N.D. Cal. 2013); see also Wallen v. Teknavo Grp.,

No. 12-6196, 2018 WL 1278317, at *6 n.4 (E.D.N.Y. Feb. 22, 2018) (“An API or application

programming interface is a set of functions and procedures allowing the creation of applications

that access the features or data of an operating system, application, or other service.”) (citing

API, Oxford Living Dictionaries, available at https://en.oxforddictionaries.com/definition/api).

       WSOU admits that Google’s Fence API and Snapshot API do not themselves perform

any steps of the claimed method. Instead, WSOU alleges that the two APIs “allow” unidentified

applications to perform various activities:

       The Awareness API is an API providing multiple context and location signals to mobile
       applications. The Awareness API comprises five location and context signals: time,
       location, activity, beacons, and headphones. The Awareness API includes a Fence API
       and a Snapshot API. The Fence API allows an app to register the current situation of a




                                                –4–
         Case 6:20-cv-00585-ADA Document 18 Filed 09/11/20 Page 9 of 16




       user and conveys notification of the met combined context conditions. The Snapshot API
       allows an app to send requests for information about the current context of a user.

       Awareness API enables developers to create context-based features with minimal impact
       on system resources. An application combines optimally processed context signals and
       lets the API manage system resources so that the app does not have to do the same.

Compl. ¶¶ 47-48 (emphasis added). WSOU does not accuse a particular mobile application of

performing the steps in question, and refers instead to the two APIs’ various alleged capabilities

which, it asserts, various others could put together in an allegedly infringing way. See id. ¶¶ 49,

51, 53-54, 56-59 (referring to actions by “an app,” “developers,” “apps,” “the application,” and

“the user”).

       WSOU’s allegations further require the actual infringer—whether “an app,”

“developers,” “apps,” “the application,” or “the user”—to combine various functions within the

Fence API and the Snapshot API. See id. ¶¶ 46-60. Although WSOU’s allegations are not

entirely clear, and it does not provide a step-by-step analysis or chart of the asserted method in

its complaint, WSOU appears to contend that, to infringe claim 1 of the ’961 patent, some actual

infringer must make various calls to the Fence API and the Snapshot API and then combine the

results of these calls to act in an infringing manner. See, e.g., id. ¶ 56 (“The user can use

combination fences as well.”); id. ¶ 57 (“A stationary state can be combined with an incremented

count for another signal source such as motion data for activity (e.g. walking) using one or more

sensors such as motion sensors, position sensors, etc. For example, when a user’s stationary

state (i.e. within a geofencing region) is determined, the application can incrementally count data

for other context sets (e.g. step counting, distance covered, etc.).”). WSOU thus does not allege

that Google performs the steps of the asserted method, or even that someone else does so;




                                                –5–
        Case 6:20-cv-00585-ADA Document 18 Filed 09/11/20 Page 10 of 16




instead, WSOU asserts only that Google provides flexible tools that an infringer allegedly could

use, if he or she combined them in precisely the right way, to infringe the method of claim 1.

                                            ARGUMENT

I.      To State a Plausible Claim for Relief, WSOU Must Allege Direct Infringement

        “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

678 (citing Twombly, 550 U.S. at 556). “[I]n order to ‘give the defendant fair notice of what

the . . . claim is and the grounds upon which it rests,’” Twombly, 550 U.S. at 555 (quoting Conley

v. Gibson, 355 U.S. 41, 47 (1957) (alteration in original)), “a plaintiff’s obligation to provide the

‘grounds’ of his ‘entitle[ment] to relief’ requires more than labels and conclusions, and a

formulaic recitation of the elements of a cause of action will not do.” Twombly, 550 U.S. at 555

(quoting Conley, 355 U.S. at 46-47 (alteration in original) and citing Papasan v. Allain, 478 U.S.

265, 286 (1986)).

        The Twombly/Iqbal “plausibility standard applies to direct infringement claims.” Artrip

v. Ball Corp., 735 Fed. App’x 708, 714 n.4 (Fed. Cir. 2018) (citing Lifetime Indus., Inc. v.

Trim-Lok, Inc., 869 F.3d 1372, 1376-77 (Fed. Cir. 2017)). As this Court has recently explained,

Twombly and Iqbal require, at minimum, that “the complaint must plead ‘facts sufficient to allow

a reasonable inference that all steps of the claimed method are performed.’” De La Vega v.

Microsoft Corp., No. 19-612, 2020 WL 3528411, at *4 (W.D. Tex. Feb. 11, 2020) (quoting Lyda




                                                 –6–
        Case 6:20-cv-00585-ADA Document 18 Filed 09/11/20 Page 11 of 16




v. CBS Corp., 838 F.3d 1331, 1339 (Fed. Cir. 2017)). If a plaintiff’s allegations of direct

infringement fail, so too must corresponding allegations of indirect infringement: “To support a

claim for indirect infringement, a plaintiff must plead ‘facts sufficient to allow an inference that

at least one direct infringer exists.’” De La Vega, 2020 WL 3528411, at *7 (quoting In re Bill of

Lading, 681 F.3d 1323, 1336 (Fed. Cir. 2012)).

II.     WSOU Fails to Allege Direct Infringement of Claim 1 by Google’s APIs

        “Infringement of a method claim ‘occurs when a party performs all of the steps of the

process.’” Ricoh Co. v. Quanta Comput. Inc., 550 F.3d 1325, 1333 (Fed. Cir. 2008) (quoting

BMC Res., Inc. v. Paymentech, L.P., 498 F.3d 1373, 1379 (Fed. Cir. 2007)). The enumerated

steps of a method claim must “‘all be practiced as recited in the claim for a process to infringe.’”

Ricoh, 550 F.3d at 1333 (quoting Dippin’ Dots, Inc. v. Mosey, 476 F.3d 1337, 1343 (Fed. Cir.

2007)). Because “a process ‘consists of doing something, and therefore has to be carried out or

performed,’” Ricoh, 550 F.3d at 1335 (quoting In re Kollar, 286 F.3d 1326, 1332 (Fed. Cir.

2002)), and “software is not itself a sequence of actions, but rather it is a set of instructions that

directs hardware to perform a sequence of actions,” Ricoh, 550 F.3d at 1335 (citing Microsoft

Corp. v. AT&T Corp., 550 U.S. 437 (2007)), even “a party that sells or offers to sell software

containing instructions to perform a patented method does not infringe the patent under

§ 271(a).” Ricoh, 550 F.3d at 1335.

        A.      WSOU Fails to Allege That Google Infringes Claim 1

        As WSOU acknowledges, Google’s Snapshot and Fence APIs are not independently

executable, but work only if called by executable code in a software application. See, e.g.,

Compl. ¶ 51 (“The Fence API allows an app to register the current situation of a user . . .”)




                                                 –7–
        Case 6:20-cv-00585-ADA Document 18 Filed 09/11/20 Page 12 of 16




(emphasis added); id. ¶ 54 (“Geofencing enables developers to add a radius to adjust the

proximity of a specific location and the duration in that specific location”) (emphasis added).

Because Google’s APIs merely “allow third parties to develop software that draws information

from, or otherwise interacts with” Google’s software and information, Craigslist, 964 F. Supp. 2d

at 1880 n.1, even if software on its own could infringe a method claim—which it

cannot—Google’s APIs could not do so, because they are not a “set of instructions that directs

hardware to perform a sequence of actions,” Ricoh, 550 F.3d at 1335. WSOU’s complaint boils

down to the assertion that, because unidentified developers could employ Google’s APIs in

various ways to build a myriad of applications, and unknown end users could use one of those

applications in an allegedly infringing manner, then Google must be responsible for this

infringement. WSOU’s allegations do not meet the Twombly/Iqbal plausibility standard because

they do not “plead ‘facts sufficient to allow a reasonable inference that all steps of the claimed

method are performed,’” De La Vega, 2020 WL 3528411, at *4 (quoting Lyda, 838 F.3d at 1339),

and the Court should therefore dismiss WSOU’s complaint in its entirety.

       B.      WSOU Fails to Allege That Anyone Infringes Claim 1

       WSOU’s allegations fail for another reason: not only do they fail to allege infringement

by Google through its API, they fail to allege infringement by anyone. WSOU specifically

asserts only infringement of one method claim, claim 1. See Compl. ¶ 60. But direct

infringement of a method claim only “occurs where all steps of a claimed method are performed

by or attributable to a single entity,” Akamai Techs., Inc. v. Limelight Networks, Inc., 797 F.3d

1020, 1022 (Fed. Cir. 2015) (en banc) (citing BMC, 498 F.3d at 1379-81), and so, as this Court

has recently explained, when alleging “joint infringement by the combined acts of multiple




                                                –8–
        Case 6:20-cv-00585-ADA Document 18 Filed 09/11/20 Page 13 of 16




parties,” the plaintiff must further plausibly plead that “‘either (1) one party exercises the

requisite “direction and control” over the other’s performance or (2) the actors form a joint

enterprise such that performance of every step is attributable to the controlling party.’” De La

Vega, 2020 WL 3528411, at *4 (quoting Lyda, 838 F.3d at 1339).

       WSOU pleads neither. To the contrary, its complaint talks about hypothetical possible

actions by “an app” (Compl. ¶¶ 47, 51, 54), “developers” (id. ¶¶ 48-49, 51-54), “apps” (id. ¶ 53),

“the application” (id. ¶¶ 57-59) and “the user” (id. ¶ 56). Thus, even if the Court assumed that

the hypothetical developer and user were both real—which they are not—and even if the Court

further assumed that Google was somehow responsible for alleged infringement by this

hypothetical duo—which it is not—then WSOU’s allegations would still fail, because the

complaint fails to assert how these “‘actors form a joint enterprise such that performance of

every step is attributable to the controlling party.’” De La Vega, 2020 WL 3528411, at *4

(quoting Lyda, 838 F.3d at 1339); see also Glory Licensing LLC v. United Airlines, Inc., No.

09-5569, 2011 WL 13295205, at *2 (E.D.N.Y. Mar. 15, 2011) (“Because the only theory of

infringement alleged in the complaint requires multiple actors, (i.e., defendant and a United

customer to act as a ‘user’), in order to adequately plead direct infringement, Glory would have

needed to allege that United controlled its customers, a dubious contention.”) (footnote omitted).

For this reason as well, WSOU has failed to plead infringement of method claim 1, and the Court

should dismiss the complaint in full.

III.   Because WSOU Failed to Allege Direct Infringement Against Google or
       Anyone Else, Its Allegations of Indirect Infringement Must Also Fail

       “Indirect infringement, whether inducement to infringe or contributory infringement, can

only arise in the presence of direct infringement.” Dynacore Holdings Corp. v. U.S. Philips




                                                –9–
        Case 6:20-cv-00585-ADA Document 18 Filed 09/11/20 Page 14 of 16




Corp., 363 F.3d 1263, 1272 (Fed. Cir. 2004). At the pleading stage, to state a claim for indirect

infringement, “a plaintiff must plead ‘facts sufficient to allow an inference that at least one direct

infringer exists.’” De La Vega, 2020 WL 3528411, at *7 (quoting In re Bill of Lading, 681 F.3d

at 1336). WSOU’s complaint pleads no direct infringement, see supra §§ I-II, and thus its

allegations of indirect infringement also cannot survive, and the Court should dismiss them as

well. De La Vega, 2020 WL 3528411, at *7.

                                          CONCLUSION

       For the foregoing reasons, Google respectfully requests that the Court dismiss the

complaint in this action, Docket No. 1, in its entirety.

Date: September 11, 2020                   Respectfully submitted,

                                           /s/ Michael E. Jones
                                           Michael E. Jones (Texas Bar No. 10929400)
                                           Patrick C. Clutter (Texas Bar No. 24036374)
                                           Potter Minton, P.C.
                                           110 North College, Suite 500
                                           Tyler, Texas, 75702
                                           +1 (903) 597-8311
                                           +1 (903) 593-0846 facsimile
                                           mikejones@potterminton.com
                                           patrickclutter@potterminton.com

                                           Matthew S. Warren (pro hac vice pending)
                                           Jen Kash (pro hac vice pending)
                                           Warren Lex LLP
                                           2261 Market Street, No. 606
                                           San Francisco, California, 94114
                                           +1 (415) 895-2940
                                           +1 (415) 895-2964 facsimile
                                           20-585@cases.warrenlex.com

                                           Tharan Gregory Lanier (pro hac vice)
                                           Jones Day
                                           1755 Embarcadero Road
                                           Palo Alto, California, 94303
                                           +1 (650) 739-3939


                                                – 10 –
Case 6:20-cv-00585-ADA Document 18 Filed 09/11/20 Page 15 of 16




                         +1 (650) 739-3900 facsimile
                         tglanier@jonesday.com

                         Attorneys for Defendant Google LLC




                             – 11 –
          Case 6:20-cv-00585-ADA Document 18 Filed 09/11/20 Page 16 of 16




                                     CERTIFICATE OF SERVICE

          The undersigned certifies that on September 11, 2020, I electronically filed this

document with the Clerk of Court via the Court’s CM/ECF system which will send notification

of such filing to all counsel of record, all of whom have consented to electronic service in this

action.
                                                    /s/ Michael E. Jones
                                                    Michael E. Jones




                                                – 12 –
